AMENDMENT NO. 1 TO ASSET PURCHASE AGREEMENT THIS AMENDMENT AGREEMENT is made effective as at the 13th day of July, 2010. BETWEEN: SEABRIDGE GOLD CORPORATION (“Seabridge”) and PACIFIC INTERMOUNTAIN GOLD CORPORATION (“PIGC”) and SEABRIDGE GOLD INC. (“SEA”) and CONSTITUTION MINING CORP. (the “Purchaser”) WHEREAS: A. Seabridge, PIGC, SEA and the Purchaser (the “Parties”) entered into an asset purchase agreement dated April 1, 2010 (the “APA”); B. The Parties wish to amend the APA to make such amendments as are set forth herein. NOW THEREFORE in consideration of the mutual premises and the covenants and agreements hereinafter contained, the receipt and sufficiency of which is hereby acknowledged, the Parties covenant and agree as follows: 1.
